HOLDRIDGE, J.,
dissenting.
Based on Duet v. Landry, 2016-0575 (La.App. 1 Cir. 3/6/17), 2017 WL 900066 and Rosewood Enterprises, Inc. v. Rosewood Development, LLC, 2016-0352 (La. App. 1 Cir. 3/6/17), 2017 WL 900041, and the cases cited therein, the failure of the judgment in this case to state the amount of the unpaid medical bills and the amount of out-of-pocket medical expenses awarded makes the judgment indefinite and uncertain. Therefore, the judgment is not a final judgment. In accordance with prior jurisprudence of the First Circuit, for example, Costanza v. Snap-On Tools, 2013-0332 (La. App. 1 Cir. 3/5/14), 2014 WL 886021, and Gaten v. Tangipahoa Parish School System, 2011-1133 (La.App. 1 Cir. 3/23/12), 91 So.3d 1073, and jurisprudence of other circuits, (see States v. Greenwood Motor Lines, Inc., 2017-53 (La.App. 3 Cir. 3/8/17), 215 So.3d 287; Urquhart v. Spencer, 2015-1354 (La.App. 4 Cir. 12/1/16), 204 So.3d 1074, 1076; Green v. Lee, 2016-179 (La. App. 5 Cir. 12/7/16), 206 So.3d 425, 427) because the judgment in this case is not a valid final judgment, this court lacks jurisdiction to review it, and the appeal in its entirety should be dismissed. Because this court has no jurisdiction over the judgment, we have no jurisdiction to affirm part of the judgment.